Citation Nr: 1039405	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a chronic disability 
manifested by blackouts.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to March 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 decision by the RO in St. Petersburg, 
Florida which denied service connection for hypertension, a heart 
murmur, and blackouts.  The Board remanded these claims in April 
1995, February 1998 and December 1998.  

In a January 2000 decision, the Board denied service connection 
for hypertension, a heart murmur, and a chronic disability 
manifested by blackouts.  The Veteran then appealed the January 
2000 decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2001 motion to the Court, the 
appellee (the VA Secretary) requested that the Board decision be 
vacated and the issues remanded in light of the Veterans Claims 
Assistance Act of 2000 (VCAA). In a January 2001 Court order, the 
motion was granted, the Board's January 2000 decision was 
vacated, and the issues were remanded.  The case was subsequently 
returned to the Board.  

In a March 2003 decision, the Board denied service connection for 
hypertension, heart murmur, and a chronic disability manifested 
by blackouts.  The Veteran again appealed to the Court.  In an 
August 2003 joint motion to the Court, the parties (the Veteran 
and the VA Secretary) requested that the Board decision be 
vacated and the issues remanded, in light of the holding in 
Disabled Am. Veterans v. Secretary o/Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  In an August 2003 Court Order, the 
joint motion was granted, the Board's March 2003 decision was 
vacated, and the issues were remanded.

In February 2004, the Board again denied the Veteran's service 
connection claims for hypertension, a heart murmur, and a chronic 
disability manifested by blackouts, and the Veteran again 
appealed the case to the Court.  A memorandum decision was 
received in March 2006, and the Court entered Judgment the 
following month, vacating the Board's February 2004 decision, and 
remanding the claims to the Board for readjudication consistent 
with the memorandum decision.

In June 2007, the Board remanded the case for further 
development.

In January 2008, the Board again denied the Veteran's service 
connection claims for hypertension, a heart murmur, and a chronic 
disability manifested by blackouts, and the Veteran again 
appealed the case to the Court.  A memorandum decision was 
received in February 2010, and the Court entered Judgment the 
following month, vacating the Board's January 2008 decision, and 
remanding the claims to the Board for readjudication consistent 
with the memorandum decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The current record does not contain the Veteran's service 
treatment records and the Board, in January 2008, concluded that 
further attempts to secure such records would be futile based on 
the RO's July 2007 formal finding of unavailability.  However, 
the Court, in its 2010 memorandum decision, determined that the 
Board, in January 2008, did not provide adequate reasons and 
bases for its finding that further attempts to secure the 
Veteran's service treatment records would be futile.  In this 
regard, the Court noted that when the U.S. Armed Services Center 
for Unit Records Research (CURR) (since renamed the U.S. Army and 
Joint Services Records Research Center, or JSRRC), in February 
1999, indicated that it did not keep the requested records and 
suggested that the RO contact the Reconstruction Unit of the 
National Personnel Records Center (NPRC), the Board, in January 
2008, did not discuss the significance of such suggestion and the 
RO's subsequent failure to take any additional action pursuant to 
that suggestion.  Review of the record does not show that the 
Reconstruction Unit was contacted.  As such, the Board finds that 
an additional attempt should be made to secure any available 
reconstructed service treatment records.
Further, the Court noted that while a July 2007 VA examiner 
concluded that the Veteran's heart murmur was likely congenital 
and that it was not aggravated by service, he did not provide an 
opinion as to whether the heart murmur is a congenital disease or 
defect.  Congenital or developmental conditions are not injuries 
or diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§ 3.303(c), 4.9 (2010).  There are, however, certain limited 
exceptions to this rule.  Service connection may be granted for 
hereditary diseases that either first manifested themselves 
during service or which preexisted service and progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 
1990).  Further, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990).  Thus, on remand, the Board finds that 
clarification is necessary as to whether the Veteran's heart 
murmur is a congenital disease or defect.

Accordingly, the case is REMANDED for the following action:

1.  An additional search should be 
conducted for any reconstructed service 
treatment records.  If necessary, the 
Veteran may be requested to fill out NA 
Forms 13055 (Request for Information Needed 
to Reconstruct Medical Data) and 13075 
(Questionnaire About Military Service).  

The RO should request any reconstructed 
service treatment records, to include daily 
sick reports, SGO reports, morning reports, 
or any similar records, from the Records 
Reconstruction Unit of the NPRC or any 
other appropriate organization.

All efforts must be documented and 
associated with the claims folder along 
with additional procedures that the RO 
finds appropriate for reconstructing the 
claims folder.  If no records are 
available, documentation to that effect is 
required and should be associated with the 
claims folder.

2.  Thereafter, the claims folder should be 
transferred to the examiner who conducted 
the VA "heart" examination in July 2007 
for an addendum.  

Specifically, the examiner should clarify 
whether the Veteran's heart murmur is a 
congenital disease or defect.  

If the heart murmur is considered a 
congenital disease, the examiner should 
specifically indicate whether it pre-
existed service.  Such opinion should be 
reconciled with an April 1973 private 
record noting the possibility of a 
congenital heart defect, and the July 2007 
VA opinion. 

If the Veteran's heart murmur is considered 
a congenital disease that preexisted 
service, the examiner should comment on 
whether it underwent a permanent, 
measurable increase in severity during 
service that was not due to the natural 
progress of the disease.

If it is determined that the Veteran's 
heart murmur did not pre-exist service, the 
examiner is requested to provide an opinion 
as to whether there is a 50 percent 
probability or greater that the Veteran's 
current heart murmur is related to service.

If the July 2007 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

3.  Upon completion of the above-requested 
development, the RO should readjudicate the 
service connection claims for hypertension, 
heart murmur, and a disability manifested 
by blackouts, taking into account any newly 
obtained VA opinions.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



